DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending for examination

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (US 20130070848 A1).

Regarding claim 1, Guo teaches a method for decoding a video, the method comprising: 
obtaining first division information of a current block from a bitstream, wherein the first division information includes a first flag indicating whether the current block is divided into a plurality of sub-blocks for sub-block-based intra prediction ([0024] One or more SDIP syntax elements may define the mode by which the current CU is partitioned into PUs when the video coder uses intra prediction to code the current CU. For example, the SDIP syntax elements of the current CU may include a SDIP flag and a SDIP direction flag. A first value (e.g., 0) of the SDIP flag may indicate that the current CU is partitioned into one or more square-shaped PUs) and a second flag indicating whether the current block is divided in a vertical direction or in a horizontal direction (A second value (e.g., 1) of the SDIP flag may indicate that the current CU is partitioned into a plurality of rectangle-shaped PUs. A first value (e.g., 0) of the SDIP direction flag may indicate that the current CU is partitioned into a plurality of vertically-oriented rectangle-shaped PUs. A second value (e.g. 1) of the SDIP direction flag may indicate that the current CU is partitioned into a plurality of horizontally-oriented rectangle-shaped PUs. [0024]); 
dividing, based on the first division information, the current block into the plurality of sub-blocks in only one of the vertical direction or the horizontal direction ([0064] When the video coder partitions the current CU according to a 2N.times.hN partitioning mode, the video coder may generate a plurality of rectangle-shaped horizontally-oriented PUs associated with the current CU… When the video coder partitions the current CU according to an hN.times.2N partitioning mode, the video coder may generate a plurality of rectangle-shaped vertically-oriented PUs that corresponds to the current CU.); 
performing intra prediction in units of the sub-blocks to generate a prediction block of the current block (Video decoder 30 may then perform intra prediction to generate predictive video blocks that correspond to the one or more PUs associated with the current CU (408). [0141]); and 
generating, based on the prediction block of the current block, a reconstructed block of the current block ([0075] Video decoder 30 may reconstruct the pictures of the video data based on the syntax elements extracted from the bitstream. The process to reconstruct the video data based on the syntax elements may be generally reciprocal to the process performed by video encoder 20 to generate the syntax elements.).

Regarding claim 2, Guo teaches the method of claim 1, wherein a shape of the plurality of sub- blocks for the sub-block-based intra prediction is non-square (When the video coder partitions the current CU according to a 2N.times.hN partitioning mode, the video coder may generate a plurality of rectangle-shaped, horizontally-oriented PUs associated with the current CU. When the video coder partitions the current CU according to an hN.times.2N partitioning mode, the video coder may generate a plurality of rectangle-shaped vertically-oriented PUs associated with the current CU. [0023]).

Regarding claim 3, Guo teaches the method of claim 2, wherein the plurality of sub-blocks for the sub-block-based intra prediction has a same size (video encoder 20 may partition the video block of a treeblock into four equally-sized sub-blocks, partition one or more of the sub-blocks into four equally-sized sub-sub-blocks, [0054]).

Regarding claim 4, Guo teaches the method of claim 3, wherein a size of the current block is further considered to determine the plurality of sub-blocks for the sub-block-based intra prediction (video encoder 20 may partition the video block of a treeblock into four equally-sized sub-blocks, partition one or more of the sub-blocks into four equally-sized sub-sub-blocks, [0054]).

Regarding claim 6, Guo teaches the method of claim 1, wherein the current block is obtained by dividing a first coding block based on a tree-based block division ([0048] To generate a coded picture, video encoder 20 may partition a picture into equally-sized video blocks. A video block may be a two-dimensional array of samples. Each of the video blocks may correspond to a treeblock.).

Regarding claim 7, Guo teaches the method of claim 6, wherein the tree-based block division is performed based on second division information, and wherein the second division information includes at least one of a binary division flag indicating whether to divide based on a binary tree division or a division direction flag indicating whether to divide in the vertical direction or in the horizontal direction ([0096] The sizes of the video blocks that correspond to CUs may range from 8.times.8 samples up to the size of the treeblock with a maximum of 64.times.64 samples or greater. In this disclosure, "N.times.N" and "N by N" may be used interchangeably to refer to the sample dimensions of a video block in terms of vertical and horizontal dimensions, e.g., 16.times.16 samples or 16 by 16 samples.).

Regarding claim 8, Guo teaches the method of claim 7, wherein the division direction flag is selectively signaled based on a division type of a second coding block to which the first coding block belongs, and wherein the second coding block is representative of a block having a division depth less than the first coding block (CUs at different depths of the quadtree may have different sizes. For example, if the current CU is at a first level (e.g., CU_depth=1), the video encoder may identify the entropy coding context having context index 2. If the current CU is at a second level (e.g., CU_depth=2), the video encoder may identify the entropy coding context having context index 1. [0088]).

Regarding claim 9, Guo teaches a method for encoding a video, the method comprising: 
dividing a current block into a plurality of sub-blocks in only one of a vertical direction or a horizontal direction (Fig. 4C-4D); 
performing intra prediction in units of the sub-blocks to generate a prediction block of the current block (Video encoder 20 may then perform intra prediction to generate predictive video blocks that correspond to the PUs of the current CU (356). [0137]); and 
obtaining, based on the prediction block of the current block, a residual block of the current block (video encoder 20 may generate residual video blocks that correspond to TUs of the current CU based on the predictive video blocks and the video block of the current CU (358). [0137]), 
wherein first division information of the current block determined based on the division of the current block is encoded (A second value (e.g., 1) of the SDIP flag may indicate that the current CU is partitioned into a plurality of rectangle-shaped PUs. A first value (e.g., 0) of the SDIP direction flag may indicate that the current CU is partitioned into a plurality of vertically-oriented rectangle-shaped PUs. A second value (e.g. 1) of the SDIP direction flag may indicate that the current CU is partitioned into a plurality of horizontally-oriented rectangle-shaped PUs. [0024]), and 
wherein the first division information includes a first flag indicating whether the current block is divided into the plurality of sub-blocks for sub-block-based intra prediction and a second flag indicating whether the current block is divided in the vertical direction or in the horizontal direction ([0024] One or more SDIP syntax elements may define the mode by which the current CU is partitioned into PUs when the video coder uses intra prediction to code the current CU. For example, the SDIP syntax elements of the current CU may include a SDIP flag and a SDIP direction flag. A first value (e.g., 0) of the SDIP flag may indicate that the current CU is partitioned into one or more square-shaped PUs. A second value (e.g., 1) of the SDIP flag may indicate that the current CU is partitioned into a plurality of rectangle-shaped PUs. A first value (e.g., 0) of the SDIP direction flag may indicate that the current CU is partitioned into a plurality of vertically-oriented rectangle-shaped PUs. A second value (e.g. 1) of the SDIP direction flag may indicate that the current CU is partitioned into a plurality of horizontally-oriented rectangle-shaped PUs.).

Regarding claim 10, Guo teaches a non-transitory computer-readable medium for storing data associated with a video signal, comprising: 
a data stream stored in the non-transitory computer-readable medium, the data stream including first division information of a current block (non-transitory computer-readable storage medium and may execute the instructions in hardware using one or more processors [0044]), 
wherein the first division information includes a first flag indicating whether the current block is divided into a plurality of sub-blocks for sub-block-based intra prediction ([0024] One or more SDIP syntax elements may define the mode by which the current CU is partitioned into PUs when the video coder uses intra prediction to code the current CU. For example, the SDIP syntax elements of the current CU may include a SDIP flag and a SDIP direction flag. A first value (e.g., 0) of the SDIP flag may indicate that the current CU is partitioned into one or more square-shaped PUs) and a second flag indicating whether the current block is divided in a vertical direction or in a horizontal direction (A second value (e.g., 1) of the SDIP flag may indicate that the current CU is partitioned into a plurality of rectangle-shaped PUs. A first value (e.g., 0) of the SDIP direction flag may indicate that the current CU is partitioned into a plurality of vertically-oriented rectangle-shaped PUs. A second value (e.g. 1) of the SDIP direction flag may indicate that the current CU is partitioned into a plurality of horizontally-oriented rectangle-shaped PUs. [0024]),
wherein, based on the first division information, the current block is divided into the plurality of sub-blocks in only one of the vertical direction or the horizontal direction ([0064] When the video coder partitions the current CU according to a 2N.times.hN partitioning mode, the video coder may generate a plurality of rectangle-shaped horizontally-oriented PUs associated with the current CU… When the video coder partitions the current CU according to an hN.times.2N partitioning mode, the video coder may generate a plurality of rectangle-shaped vertically-oriented PUs that corresponds to the current CU.),
wherein intra prediction is performed in units of the sub-blocks to generate a prediction block of the current block (Video decoder 30 may then perform intra prediction to generate predictive video blocks that correspond to the one or more PUs associated with the current CU (408). [0141]), and 
wherein, based on the prediction block of the current block, a reconstructed block of the current block is generated ([0075] Video decoder 30 may reconstruct the pictures of the video data based on the syntax elements extracted from the bitstream. The process to reconstruct the video data based on the syntax elements may be generally reciprocal to the process performed by video encoder 20 to generate the syntax elements.).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486